Title: From Alexander Hamilton to Rufus King, [11 November 1793]
From: Hamilton, Alexander
To: King, Rufus



[November 11, 1793]
My Dear Sir

Inclosed in a letter which I have just received from poor Fenno. It speaks for itself.
If you can without delay raise 1000 Dollars in New York, I will endeavor to raise another Thousand at Philadelphia. If this cannot be done we must lose his services & he will be the victim of his honest public spirit.
Yrs. truly

A Hamilton

If may either be in the form of gift or loan.


Nov. 11. 1793
R King Esqr
